Order filed April 2, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01146-CR
                                  ____________

                      JOE ROGERS PARKER, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Cause No. 0829249

                                   ORDER

      The clerk’s record was filed January 9, 2014. Appellant’s counsel has filed
a motion to supplement the record. The motion is granted.       The Harris County
Clerk is directed to file a supplemental clerk’s record on or before April 12, 2014,
containing:

      1) Appellant’s Motion for DNA Testing filed on September 5, 2013;
      2) Appellant’s Motions for DNA Testing filed on September 3, 2002,
December 1, 2003, May 13, 2005, and June 7, 2006; and

      3) The trial court’s Findings of Fact, Conclusions of Law and Order of the
Court signed on August 19, 2004.

      If any of the omitted items are not part of the case file, the district clerk is
directed to file a supplemental clerk’s record containing a certified statement that
the omitted item is not a part of the case file.



                                  PER CURIAM